Exhibit 10.2 OFFICE WAREHOUSE PREMISES LEASE THIS LEASE is dated for reference purposes only the 12th day of December, 2006, and is between Ward West Properties, LLC, having a place of business at 8471 Turnpike Drive, Suite 120, Westminster, Colorado 80031 (the "Landlord"), and LIFELOC TECHNOLOGIES, INC., having a place of business at the Premises and at 12441 W. 49th Ave., Unit 4, Wheat Ridge, Colorado 80033 (the "Tenant"). Definitions Section 1.1 - Building Location: 12441 W. 49th Avenue, Wheat Ridge, Colorado 80033 Total Building Square Feet: 22,325 Unit Number of Premises: Units 3 and 4 Number of Square Feet in Premises: 8,849 Unless expressly stated to the contrary, all references to square feet in this Lease Shall refer to rentable square feet. Section 1.2 - Lease Term: 60 Months (See early termination clause in Special Provisions section below) Commencement: February 1, 2007 Expiration: January 31, 2012 Section 1.3 - Base Rent: {Including Tenant's Expense Stop defined in Section 2.1) Period
